DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
1) a tube connected to a source of inert gas (claim 5); 
2) a controller (claims 4, 15 and 16); 
3) separately movable first and second tubes (claim 21); and
4) separately moving the first tube and the second tube (claim 22) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (claims 4, 14 and 15).  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a controller.”  
Claim Objections
Claim 7 is objected to because of the following informalities:  The word “step” in the second line should be pluralized. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 4 recites the limitation "the level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation of “prior to said step of filling said container simultaneously with said liquid and an inert gas is inserted the following step: introducing said inert gas into said container.”  However, this appears to contradict the limitation of claim 7, which recites that liquid and inert gas are introduced simultaneously. So as to clarify the order in which the steps are performed, it is suggested that the phrase be amended as follows:  “prior to the step of filling said container simultaneously with said liquid and an inert [[gas]] gas, is injected into said container.” Dependent claim 12 inherits the same infirmity.
	Claim 10 recites that “said step of filling said container is simultaneously applied a vacuum so as to create a gas cushion.”  It is not clear how this would be accomplished. It would make more sense if, during the simultaneous filling with said liquid and an inert gas via first and second tubes, that a vacuum, which evacuates air from the container, facilitates the formation of an inert gas cushion on the bottom of the container or on top of a level of liquid if already residing in the container. 
	Claim 10 recites the limitation "the level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the injection" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 includes the passage “wherein one of the tubes is connected to the connection connected to said source of liquid and the other tube is connected to the connection connected to said source of inert gas.” So as to clarify which of the tubes are being claimed, it is suggested that the phrase be amended as follows: “wherein one of the first and second tubes is connected to the connection connected to said source of liquid and the other of the first and second tubes [[tube]] is connected to the connection connected to said source of inert gas.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0150517 (Decarne) in view of U.S. Patent No. 6,457,495 (Meheen; previously cited as pertinent, but not applied) and U.S. Patent Application Publication No. 20130220477 (Seeman).  
Re. claim 1:  Decarne discloses a device for filling a container with a liquid, comprising: a filling unit (10), comprising: connections connected to a source of the liquid (32), a source of an inert gas (30) and a suction device (42); a pipe comprising a first tube (36), a second tube (18); a third tube (16), and a retainer(14) to hold a container (12) in the filling unit; wherein said first and second tubes (36, 18) are each connected to one of said connections connected to the source of liquid (32) and to the source of an inert gas (30), respectively and the third tube (16) is connected to the suction device (42).
Decarne discloses first (36), second (18) and third (16) tubes having bottom ends, however, Decarne does not specifically disclose a bottom end of the third tube being above a bottom end of the first tube and a bottom end of the second tube.  
Meheen teaches, in a filling apparatus, a filling head (30) having a first tube (17), a second tube (23) and a third tube (35), with the first, second and third tubes having bottom ends and with the bottom end of the third tube being above the bottom end of the first tube and the bottom end of the second tube.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom ends of the first, second and third tubes disclosed by Decarne to include higher bottom end of the tube of Meheen. One of ordinary skill in the art would have been motivated to make this modification because this would allow Decarne’s fill tube to be positioned within a container such that turbulence is reduced. 
Decarne as modified by Meheen discloses wherein the pipe and/or at least one of the tubes is inserted into the container, but the combination does not particularly disclose an elevating mechanism configured to vary the depth with which said pipe and/or at least one of said tubes is inserted in said container.  
Seeman teaches an elevating mechanism that is configured to vary the depth of a filling pipe that is inserted into a bottle and move a nozzle (216) upwardly in the bottle (C) during filling ([0041], [0048]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle disclosed by the above combination to be vertically movable as taught by the nozzle of Seeman. One of ordinary skill in the art would have been motivated to make this modification because it is well known in the art that spillage and contamination are reduced in a filling operation as a filling unit and a container are brought closer together. Obviously, this can be accomplished by an elevating mechanism that moves a filling unit towards a relatively stationary container or by an elevating mechanism that moves the container towards a relatively stationary filling unit. With Seeman, the filling unit is moved by an elevating mechanism (see, for example, figures 7-9). 
Re. claim 2:  Seeman discloses wherein said elevating mechanism is configured to move the pipe and/or at least one of said tubes in a axial direction and/or said elevating mechanism is configured to raise and to lower a support onto which said container is positioned in said filling unit.  
Re. claim 3:  Decarne discloses wherein said filling unit (10) is configured to close the container (12) so as to create through said suction device a negative pressure or a vacuum ([0040], “a gas evacuation device”).  
Re. claim 4:  Seeman further discloses a controller (20) configured to maintain said pipe and/or at least one of said tubes at a determined distance from the level of the liquid residing in said container ([0013]). 
Re. claim 5:  Decarne discloses wherein the first tube (36) is connected to the connection connected to said source of liquid (32) and the second tube (18) is connected to the connection connected to said source of inert gas (30).  
Re. claim 14:  Decarne discloses wherein said filling unit (10) is configured to close the container (12) so as to create through said suction device a negative pressure or a vacuum ([0040], “the central tube 16 will be connected to a gas evacuation device.”).  
Re. claim 15:  Seeman discloses a controller configured to maintain said pipe and/or at least one of said tubes at a determined distance from the level of the liquid residing in said container ([0013]).  
Re. claim 16:  Seeman discloses a controller configured to maintain said pipe and/or at least one of said tubes at a determined distance from the level of the liquid residing in said container ([0013]).  
Re. claim 17:  Decarne discloses wherein one of the tubes is connected to the connection connected to said source of liquid (32) and the other tube is connected to the connection connected to said source of inert gas (30).  

Claim(s) 7, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0150517 (Decarne) in view of U.S. Patent No. 6,457,495 (Meheen; previously cited as pertinent, but not applied) and British patent No. 1,066,575 (Jagenberg Werke; provided to the Office by Applicant in an IDS). 
Re. claim 7: Decarne discloses a method for filling a container with a liquid, comprising the following steps: filling said container (12) simultaneously ([0043]) with said liquid (via 32) and an inert gas (via 30) through a pipe which comprises a first tube (36) and a second tube (18); applying a vacuum through a third tube (16), wherein said inert gas runs down through the first tube and said liquid through the second tube, and wherein the method further comprises the step of: raising the first tube and the second tube during the filling, wherein the first tube and the second tube during the filling of said container with said liquid are not in contact with the level of the liquid poured into the container. 
Decarne discloses first (36), second (18) and third (16) tubes having bottom ends, however, Decarne does not specifically disclose a bottom end of the third tube being above a bottom end of the first tube and a bottom end of the second tube
Meheen teaches, in a filling apparatus, a filling head (30) having a first tube (17), a second tube (23) and a third tube (35), with the first, second and third tubes having bottom ends and with the bottom end of the third tube being above the bottom end of the first tube and the bottom end of the second tube.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom ends of the first, second and third tubes disclosed by Decarne to include higher bottom end of the tube of Meheen. One of ordinary skill in the art would have been motivated to make this modification because this would allow Decarne’s fill tube to be positioned within a container such that turbulence is reduced.
Decarne’s as modified by Meheen is able to vary the depth with which the pipe is inserted into the container and Decarne discloses wherein the pipe (36) is not in contact with the level of liquid poured into the container, but the combination does not specifically disclose raising the pipe during filling. 
Jagenberg Werke teaches a pipe having tubes for liquid (2) and inert gas (6) that is raised during filling (figures 1-3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe disclosed by the above combination to include the movable pipe of Jagenberg Werke. One of ordinary skill in the art would have been motivated to make this modification because inserting the pipe and raising it as the container is filled with liquid and inert gas would reduce liquid’s exposure to oxygen, thus reducing oxidation as suggested by Jagenberg Werke (lines 9-36).  
Re. claim 9: Insofar as the claim is understood, Decarne discloses the method for filling a container with a liquid according to claim 7, wherein prior to said step of filling said container is inserted the following step- introducing said inert gas into said container ([0045], first sentence).  
Re. claim 10: Insofar as the claim is understood, Decarne discloses the method for filling containers with a liquid according to claim 7, wherein in said step of filling said container is simultaneously applied a vacuum so to create an inert gas cushion on the bottom of the container or on the level of the liquid if already residing in the container ([0045], first sentence).  
Re. claim 12: Insofar as the claim is understood, Decarne as modified by Meheen and Jagenberg Werke discloses the method for filling containers with a liquid according to claim 9, further comprising the step of raising the tube (6, Jagenberg Werke) through which said liquid is injected; and/or lowering said container during the filling, wherein the tube through which said liquid is injected during the filling of said container with said liquid is not in contact with the level of the liquid poured into the container.  

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarne, Meheen and Jagenberg Werke as applied to claim 7 above and further in view of U.S. Patent No. 3,699,740 (Knabe).  
Re. claim 8:  Decarne as modified by Meheen and Jagenberg Werke does not particularly disclose wherein said step of filling said container is preceded by creating a vacuum in said container.  
Knabe teaches wherein a step of filling a container (13) is preceded by the following step: creating a vacuum in said container (column 4, lines 10-17). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the above combination to include the step of creating a vacuum prior to filling as taught by Knabe. One of ordinary skill in the art would have been motivated to make this modification because this would produce a pressure differential that would increase the flow rate of liquid and gas into the container. This would be advantageous because it would reduce the amount of time needed to fill the container and would be beneficial in that would increase production of a plurality of containers. 
Re. claim 20:  Decarne discloses wherein prior to said step of filling said container inert gas inserted into said container ([0045], first sentence), Meheen discloses wherein prior to said step of filling said container, inert gas is inserted into said container (see, figure 2), and Jagenberg Werke also discloses wherein prior to the step of filling a container, inert gas is inserted into the container (lines22-31). It would have been obvious for one of ordinary skill in the art to inject inert gas prior to filling as its use old and well known to the art for its ability to prevent oxidation of a product being introduced into a container.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarne, Meheen and Jagenberg Werke as applied to claim 7 above, and further in view of U.S. Patent No. 4,697,603 (Rademacher).
Re. claim 11:  Decarne as modified by Meheen and Jagenberg Werke does not particularly disclose the method for filling containers wherein the injection of an inert gas and the application of a vacuum are carried out in an alternating manner.  
Rademacher teaches wherein the injection of an inert gas and the application of a vacuum can be carried out in an alternating manner (column 5, lines 34-37). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the above combination to include the method of alternating injection of inert gas and application of a vacuum of Rademacher. One of ordinary skill in the art would have been motivated to make this modification because it is a known alternative of a filling process. Moreover, it is noted that Applicant has not provided any indication that alternating an injection of inert gas and application of a vacuum produces any new or unexpected results over those results that would be expected when not alternating an injection of inert gas and an application of a vacuum. Further, no mention is to be found in the specification that alternating an injection of inert gas and application of a vacuum is critical to the function thereof (ie. the ability to fill a container with a liquid) or that alternating an injection of inert gas and application of a vacuum produces surprising results. Instead, the instant application merely states on page 4, lines 28-30 that “[i]n an advantageous variant of the invention the above-mentioned system also allows the alternating use of gas and vacuum.” Therefore, insofar as the specification is silent as to any advantage derived from alternating injection of an inert gas and application of a vacuum or any benefit of having alternating injection of an inert gas and application of a vacuum, the steps as claimed appear to be a matter of design choice.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarne, Meheen and Jagenberg Werke as applied to claim 7 above, and further in view of Seeman.
Re. claim 13: Decarne discloses a method for filling a container with a liquid, comprising the following step: filling said container (12) simultaneously ([0043]) with said liquid (via 32) and an inert gas (via 30) through a pipe (36) which comprises a first tube (16) and a second tube (18), wherein the first tube is arranged as a central tube essentially coaxially inside said second tube creating between said first tube and said second tube a corresponding interstice (between 16, 18), wherein said liquid runs down through said central tube and said inert gas through said external tube (between 18 and 36) or vice versa, or wherein said first tube and said second tube extend separately from each other, wherein said inert gas runs down through one of said two tubes and said liquid through the other tube. 
Decarne’s device varies the depth with which the pipe is inserted into the container and Decarne discloses wherein the pipe (36) is not in contact with the level of liquid poured into the container, but Decarne does not specifically disclose raising the pipe during filling. 
Jagenberg Werke teaches a pipe having tubes for liquid (2) and inert gas (6) that is raised during filling (figures 1-3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe disclosed by Decarne to include the movable pipe of Jagenberg Werke. One of ordinary skill in the art would have been motivated to make this modification because inserting the pipe and raising it as the container is filled with liquid and inert gas would reduce liquid’s exposure to oxygen, thus reducing oxidation as suggested by Jagenberg Werke (lines 9-36). 
The above combination does not explicitly disclose a conveyor configured to support and have a container advance in succession to a filling unit. 
Seeman teaches a conveyor (66) configured to support and have a container (C) advance in succession to a filling unit (14). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified filling device disclosed by the above combination to include the conveyor as taught by Seeman. One of ordinary skill in the art would have been motivated to make this modification because conveyors are old and well known to the filling art. Moreover, one of ordinary skill in the art would have been motivated to provide a conveyor for the above combination because it is more efficient and would result in greater productivity. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarne, Meheen and Seeman as applied to claim 1 above, and further in view of U.S. Patent No. 2,839,094 (Reno). 
Re. claim 21: Decarne discloses a device for filling containers with a liquid, comprising: 
a filling unit (10), comprising: connections connected to a source of the liquid (32), a source of an inert gas (30) and a suction device (42); a pipe (36) comprising a first tube (16) and a second tube (18), wherein the first tube (16) is arranged as a central tube essentially coaxially inside said second tube (18) creating between said first tube and said second tube a corresponding interstice, or wherein said first tube and said second tube extend separately from each other; and a retainer (14) to hold said container (12) in the filling unit; and wherein said tubes (16, 18) are each connected to one of said connections connected to the source of liquid (32) and to the source of an inert gas (30). 
Decarne discloses first (36), second (18) and third (16) tubes having bottom ends, however, Decarne does not specifically disclose a bottom end of the third tube being above a bottom end of the first tube and a bottom end of the second tube
Meheen teaches, in a filling apparatus, a filling head (30) having a first tube (17), a second tube (23) and a third tube (35), with the first, second and third tubes having bottom ends and with the bottom end of the third tube being above the bottom end of the first tube and the bottom end of the second tube. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom ends of the first, second and third tubes disclosed by Decarne to include higher bottom end of the tube of Meheen. One of ordinary skill in the art would have been motivated to make this modification because this would allow Decarne’s fill tube to be positioned within a container such that turbulence is reduced.
Decarne as modified by Meheen discloses wherein the pipe and/or at least one of the tubes is inserted into the container, but the combination does not particularly disclose an elevating mechanism configured to vary the depth with which said pipe and/or at least one of said tubes is inserted in said container.  
Seeman teaches an elevating mechanism that is configured to vary the depth of a filling pipe that is inserted into a bottle and move a nozzle (216) upwardly in the bottle (C) during filling ([0041], [0048]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle disclosed by the above combination to be vertically movable as taught by the nozzle of Seeman. One of ordinary skill in the art would have been motivated to make this modification because it is well known in the art that spillage and contamination are reduced in a filling operation as a filling unit and a container are brought closer together. Obviously, this can be accomplished by an elevating mechanism that moves a filling unit towards a relatively stationary container or by an elevating mechanism that moves the container towards a relatively stationary filling unit. With Seeman, the filling unit is moved an elevating mechanism (see, for example, figures 7-9). 
Decarne as modified by Meheen and Seeman does not specifically disclose wherein the first and second tubes are separately movable. 
Reno teaches first and second tubes (48, 49) that are separately movable. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes disclosed by the above combination to include the movable tubes of Reno. One of ordinary skill in the art would have been motivated to make this modification because this would allow the length of the tube to be adjusted for differently sized/configured containers. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decarne, Meheen and Jagenberg Werke as applied to claim 7 above, and further in view of U.S. Patent No. 2,839,094 (Reno). 
Re. claim 22: Decarne discloses a method for filling a container with a liquid, comprising the following step: filling said container (12) simultaneously ([0043]) with said liquid (via 32) and an inert gas (via 30) through a pipe (36) which comprises a first tube (16) and a second tube (18), wherein the first tube is arranged as a central tube essentially coaxially inside said second tube creating between said first tube and said second tube a corresponding interstice (between 16, 18), wherein said liquid runs down through said central tube and said inert gas through said external tube (between 18 and 36) or vice versa, or wherein said first tube and said second tube extend separately from each other, wherein said inert gas runs down through one of said two tubes and said liquid through the other tube. 
Decarne discloses first (36), second (18) and third (16) tubes having bottom ends, however, Decarne does not specifically disclose a bottom end of the third tube being above a bottom end of the first tube and a bottom end of the second tube
Meheen teaches, in a filling apparatus, a filling head (30) having a first tube (17), a second tube (23) and a third tube (35), with the first, second and third tubes having bottom ends and with the bottom end of the third tube being above the bottom end of the first tube and the bottom end of the second tube. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom ends of the first, second and third tubes disclosed by Decarne to include higher bottom end of the tube of Meheen. One of ordinary skill in the art would have been motivated to make this modification because this would allow Decarne’s fill tube to be positioned within a container such that turbulence is reduced.
Decarne as modified by Meheen varies the depth with which the pipe is inserted into the container and Decarne discloses wherein the pipe (36) is not in contact with the level of liquid poured into the container, but the combination does not specifically disclose raising the pipe during filling. 
Jagenberg Werke teaches a pipe having tubes for liquid (2) and inert gas (6) that is raised during filling (figures 1-3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe disclosed by the above combination to include the movable pipe of Jagenberg Werke. One of ordinary skill in the art would have been motivated to make this modification because inserting the pipe and raising it as the container is filled with liquid and inert gas would reduce liquid’s exposure to oxygen, thus reducing oxidation as suggested by Jagenberg Werke (lines 9-36).  
Decarne as modified by Meheen and Jagenberg Werke does not specifically disclose wherein the first and second tubes are separately movable. 
Reno teaches first and second tubes (48, 49) that are separately movable. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes disclosed by the above combination to include the movable tubes of Reno. One of ordinary skill in the art would have been motivated to make this modification because this would allow the length of the tube to be adjusted for differently sized/configured containers. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 1,325,991 (King), which discloses a bottle filling device. 
2.) U.S. Patent No. 1,437,916 (Shelor), which discloses a vessel filling apparatus. 
3.) U.S. Patent No. 3,093,165 (Risser), which discloses a filling machine. 
4.) U.S. Patent No. 3,516,455 (Carter), which discloses a container filling apparatus. 
5.) U.S. Patent No. 3,563,379 (Stapf), which discloses a fill level inspection device. 
6.) U.S. Patent No. 4,691,842 (Foures), which discloses an apparatus for preserving wine. 
7.) U.S. Patent No. 4,749,010 (Petell), which discloses a tapping tube arrangement. 
8.) U.S. Patent No. 6,753,527 (Yamagishi et al.), which discloses a container imager. 
9.) U.S. Patent No. 8,578,760 (Calhoun et al.), which discloses a container inspection apparatus. 
10. Published German Patent Application No. DE3132747A1 (Leipold), which discloses a bottle filling device. 
11.) Published European Patent Application No. EP3026007A1 (Ferrari), which discloses a filling head for containers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753